COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Bumgardner and Retired Judge Brown ∗
Argued at Salem, Virginia


DOUGLAS MADISON WEEKS, JR.
                                          MEMORANDUM OPINION ∗∗ BY
v.   Record No. 1939-02-3             JUDGE RUDOLPH BUMGARDNER, III
                                               JUNE 24, 2003
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF ROANOKE
                     James R. Swanson, Judge

          Anthony F. Anderson (Melissa W. Friedman;
          Stephanie Gacek Cook, on briefs), for
          appellant.

          Donald E. Jeffrey, III, Assistant Attorney
          General (Jerry W. Kilgore, Attorney General,
          on brief), for appellee.


     A jury convicted Douglas Madison Weeks, Jr., of throwing a

missile at an occupied vehicle and felony assault and battery.

He contends the trial court abused its discretion in failing to

strike a juror for cause.    Concluding the trial court did not

err, we affirm the convictions.

     During voir dire, defense counsel asked whether any juror

or their relative had been the victim of a crime.     Jessica


     ∗
       Retired Judge J. Howe Brown, Jr., took part in the
consideration of this case by designation pursuant to Code
§ 17.1-400.
     ∗∗
       Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
Henley stated that approximately "twelve years" earlier, her

"best friend's mother was murdered and two years before that her

father was murdered." 1   Defense counsel then asked if that

experience made Henley feel "uncomfortable in sitting in

judgement of others."     She responded, "Kind of, yes."   Defense

counsel asked, "Do you find that that experience would cause you

to feel any different if you sit as a juror in this case, you

might find yourself leaning in favor of one side than the

other?"   Henley responded, "I think it probably would, I'm not

sure but I think it may."    Defense counsel concluded his

questioning of Henley by asking whether she could put those

feelings aside after being instructed on the law.    She

responded, "I think I'd feel uneasy."

     The Commonwealth's attorney asked Henley 2 if she was leaning

for or against any party and she responded:

           No, not right now but I don't mind about
           making, finding guilty or not guilty, and
           then have to worry about it later. Like we
           just consider . . . over and then not think
           I did the wrong thing or, I don't know, I'm
           just kind of nervous about the whole thing.

(Emphasis added.)   The Commonwealth's attorney then asked,




     1
       Because Henley stated this happened "twelve years ago," we
conclude she misspoke when she gave the date as "1999" in answer
to an earlier question.
     2
       The parties stipulated that the references to Ms. Hunter
on pages 39 and 40 of the trial transcript properly refer to Ms.
Henley.
                              - 2 -
"putting nerves aside, do you think you'd be able to make a

decision without letting anyone push you one way or another?"

Henley responded, "Yes."

     The defendant moved to strike Henley for cause.      He argued

she was uneasy due to her past experiences and would not be able

to lay aside that history.   The Commonwealth argued that Henley

was uneasy because she was nervous about making the correct

decision.   The defendant argued her responses showed that she

would be biased, while the Commonwealth argued her responses

showed that she was just nervous about making a correct

decision.

     The trial court determined that any apparent equivocation

in Henley's answers resulted from the fact that she was

conscientious and "nervous and . . . didn't want to make the

wrong decision."    It did not result from her being influenced by

her past history.   The trial court concluded it had no

reasonable doubt that the juror would be impartial in that case.

     In reviewing a denial of a motion to strike a juror for

cause, we consider the entire voir dire, give great deference to

the trial judge's decision, and do not reverse unless the

decision constitutes manifest error.    Clagett v. Commonwealth,

252 Va. 79, 90, 472 S.E.2d 263, 269 (1996).   The responses of

juror Henley were susceptible to two interpretations.     Counsel

presented those opposing interpretations of the facts to the

trial court.
                                - 3 -
     The judge resolved the issue of which of the competing

interpretations correctly interpreted the meaning of Henley's

responses.   The record supports that finding of fact.     George v.

Commonwealth, 242 Va. 264, 276, 411 S.E.2d 12, 19 (1991) (no

error in refusing to exclude juror whose son was pallbearer at

victim's funeral).   After observing Henley's demeanor and

evaluating her answers to the questions posed, the trial court

concluded it had no reasonable doubt that she would stand

impartial to the cause.   Stockton v. Commonwealth, 241 Va. 192,

200, 402 S.E.2d 196, 200 (1991) (trial judge observes and

evaluates first hand prospective jurors' "'sincerity,

conscientiousness, intelligence and demeanor'").

     The trial judge "is in a superior position to determine

whether a prospective juror's responses during voir dire

indicate that the juror would be prevented from or impaired in

performing the duties of a juror as required by the court's

instructions and the juror's oath."      Green v. Commonwealth, 262

Va. 105, 115, 546 S.E.2d 446, 451 (2001).     The trial court

concluded it had no reasonable doubt that the juror was "free

from partiality or prejudice."    It applied the proper legal

standard to its factual finding.     Breeden v. Commonwealth, 217

Va. 297, 298, 227 S.E.2d 734, 735 (1976).     The trial court




                                 - 4 -
properly exercised its discretion in denying the motion to

strike the juror for cause.

     Accordingly, we affirm.

                                                        Affirmed.




                               - 5 -